United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, MONMOUTH
PROCESSING & DISTRIBUTION CENTER,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2552
Issued: July 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from a September 10, 2008 merit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
denying his claim. The September 10, 2008 decision also denied his request for a subpoena.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established that he sustained an injury in the
performance of duty; and (2) whether the Office properly denied appellant’s request for a
subpoena.
FACTUAL HISTORY
On August 6, 2007 appellant, a 48-year-old mail handler, filed an occupational disease
claim (Form CA-2) for chronic obstructive pulmonary disease (COPD). He attributed his

condition to exposure to dust at work. Appellant further alleged that this dust is visible in the air
and is up to ¼ inch thick on the surfaces of equipment and machinery. The employing
establishment controverted his claim, arguing that the alleged factors of employment underlying
his claim were nonexistent and that the agency did not agree with the alleged dust exposure
claim.
Appellant submitted an April 14, 2004 report from Dr. Alicia Daniels, a Board-certified
diagnostic radiologist, who reported findings upon examination. Dr. Daniels diagnosed appellant
with eventration of the right hemidiaphragm. She reported that early changes of diverticulitis
could not be completely excluded.
Appellant submitted an April 14, 2004 report from a Dr. Joseph Triolo, a Board-certified
diagnostic radiologist, who reported that appellant complained of abdominal pain. Dr. Triolo
noted that there was no evidence of bowel obstruction or pneumoperitoneum.
Appellant also submitted a spirometery report dated April 17, 2004.
Appellant submitted a February 22, 2005 report signed by Dr. Mario Arrendondo, who
noted limited inspiratory effort and findings suggestive of a small left pleural effusion.
Additionally, Dr. Arrendondo noted that compressive atelectasis or discoid atelectasis at the left
lung base could not be excluded posteriorly.
In a February 27, 2005 report, signed by Dr. Robert Cranley, a Board-certified diagnostic
radiologist, reported the results from a chest computerized tomography (CT) scan as well as an
ultrasound of the left chest. The ultrasound revealed no fluid collection in the lungs and the CT
scan revealed nothing remarkable.
In a March 8, 2005 note, Dr. Tanveer Ahmad, a Board-certified internist, reported that
appellant was quite perplexed with his continued symptoms of severe dyspnea. He reported that
appellant presented with profound dyspnea of an unclear nature and that pulmonary workup was
apparently unable to explain his symptoms. In a separate report dated March 8, 2005,
Dr. Ahmad reported that an echocardiogram (ECG) revealed a normal right and left ventricle
function with trace tricuspid regurgitation as well as grossly normal cardiac valves.
Appellant
March 15, 2005.

submitted

diagnostic

laboratory

test

results

for

tests

performed

Appellant submitted a March 18, 2005 report from Dr. Antonio Meily, a Board-certified
internist, who proffered no diagnosis but, following diagnostic tests, recommended appellant
follow-up in three days for further evaluation.
On March 18, 2005 appellant saw Dr. Rajeswaran, a Board-certified internist, who
diagnosed appellant with chronic obstructive pulmonary disease.
Appellant also submitted a March 30, 2005 diagnostic report and a March 2, 2005 report
signed by Dr. Albert Ybasco, a Board-certified diagnostic radiologist.

2

By note dated April 5, 2005, Dr. Ahmad reported that appellant has a family history of
heart disease and abnormal ECG and COPD. In a separate report dated April 5, 2005, he
reported that exercise single photon emission computed tomography perfusion imaging revealed
an inferior defect. Dr. Ahmad opined that this was consistent with diaphragmatic attenuation.
By undated note, Dr. Anselm Igbanugo, a Board-certified internist, identified factors of
appellant’s employment that he alleged were responsible for appellant’s COPD. He attributed
appellant’s condition to the fact that appellant works in an environment in which there are no
windows and, until recently, no ventilation other than air conditioning. Dr. Igbanugo asserted
that dust collected on the outside of the mail sorting machine that appellant used and clouds of
dust rose from these machines. He reported that the dust accumulates to ¼ of an inch on these
machines. In another medical note dated August 9, 2005, Dr. Igbanugo treated appellant for
headache, blurred vision and a stuffy nose. He diagnosed appellant with sinus airway
obstruction with low vital capacity. In a subsequent medical treatment note dated April 25,
2007, Dr. Igbanugo treated appellant for sinus pressure, body aches, fever and chills. He
diagnosed appellant with pneumoperitoneum -- SOB and COPD. Dr. Igbanugo asserts that
appellant’s condition is “definitely work related.”
Appellant submitted a spirometry report dated August 10, 2005.
By report dated August 15, 2005, Dr. Murphy diagnosed appellant with paralysis of the
left hemidiaphragm. He reported that the most striking finding was that appellant had orthopnea
when lying down. Dr. Murphy also noted the presence of diminished movement of the left
diaphragm. This diagnosis was modified on September 15, 2005 when Dr. Murphy added
headaches, etiology undetermined.
By report dated August 15, 2005, Dr. Michael Scharf reported results of pulmonary
diagnostic tests. He noted the presence of severe reversible obstructive pulmonary disease and
possible moderate restrictive pulmonary disease. Further, the tests revealed air trapping and
moderate gas transfer defect.
In an August 15, 2005 radiology report, Dr. Howard Naidech, a Board-certified
radiologist, reported that the films revealed that the hemidiaphragm was elevated and
fluoroscopy revealed paradoxical motion of the left hemidiaphragm. He noted that there was
some atelectasis at the left lung base. The left lung fields were clear of infiltrate and mass but
that there was no evidence of failure or pleural fluid. Dr. Naidech opined that the results of this
radiology examination were consistent with paralyzed left diaphragm. He also observed that the
left hemidiaphragm was elevated and moved paradoxically upon rapid breathing.
By report dated September 15, 2005, a Dr. David Murphy who, after noting that
appellant’s left diaphragm was not functioning, proffered a diagnosis of paralysis of the left
hemidiaphragm.
Appellant also submitted a September 15, 2005 report signed by Dr. Naidech, who
opined that, while there was some compression in the lower lobes, he did not believe there was
any cardiopulmonary disease. On September 15, 2005 Dr. Naidech reported results from a CT
scan. The CT scan revealed no pleural fluid or pleural nodularity. Furthermore, although the

3

hemidiaphragmatic surfaces were elevated, Dr. Naidech did not believe there was intrinsic
cardiopulmonary disease.
In addition to more duplicate copies of medical evidence already in the record, appellant
submitted a May 11, 2006 medical report signed by Dr. John Nicewicz, a Board-certified
internist with a subspecialty in pulmonary disease, who interpreted the results from a battery of
pulmonary tests, noted a moderate obstructive pattern which improved with a bronchilator.
By medical report dated May 11, 2006, Dr. Stephanie Flicker, a Board-certified
diagnostic radiologist, reported that a fluoroscopy of the left diaphragm revealed that, although
the left hemidiaphragm is slightly diminished, it evidenced improvement since the last
pulmonary study.
Appellant submitted results from diagnostic tests performed May 11, 2006. He also
submitted a series of medical progress reports concerning appointments occurring between
February 21, 2005 and March 5, 2007.
Appellant submitted the results of a pulmonary laboratory test dated May 11, 2006 signed
by Dr. Nicewicz, as well as additional laboratory work performed on March 28, 2005.
By report dated May 11, 2006, Dr. Murphy reviewed results from a battery of test results.
He diagnosed chronic obstructive lung disease, slight leucopenia of undetermined etiology and a
history of headaches. Dr. Murphy reported that appellant’s diaphragmatic function had returned,
but that he had no explanation for appellant’s leucopenia. He also noted that, while appellant’s
oxygen saturation fell during periods of exercise, it did not fall to a point requiring supplemental
oxygen.
Appellant also submitted a series of 12 photos depicting scenes and equipment at the
employing establishment.
Appellant submitted the results from a battery of pulmonary function tests performed on
March 21 and 24, 2006 and reports from diagnostic tests performed February 28, 2006.
In an April 20, 2007 note, Mike Ingram, a coworker, asserted that appellant told him that
his doctors believed that his lung condition was caused by working at the employing
establishment. Appellant submitted a note dated May 12, 2007 signed by another fellow
employee asserting the belief that the dust in the employing establishment had been a major
health problem. He submitted a similar note dated May 5, 2007 from another fellow employee.
Appellant submitted witness statements from several coworkers who alleged that their workplace
is dusty.
Appellant submitted pulmonary laboratory test results from tests conducted
July 19, 2007.
By letter dated September 12, 2007, the Office notified the employing establishment that
it had received and reviewed appellant’s CA-2 and the accompanying evidence. It requested the
employing establishment submit comments from a knowledgeable supervisor concerning the

4

accuracy of the statements advanced by appellant relative to this claim and whether the
employing establishment concurred with employee’s allegations.
By letter dated September 12, 2007, the Office notified appellant that the evidence
submitted in support of his claim was insufficient for the Office to determine whether he was
eligible for benefits under the Federal Employees’ Compensation Act. It stated that the evidence
of record did not establish that the alleged conditions were caused or aggravated by workplace
exposure.
Appellant retained counsel who, by letter dated September 25, 2007, requested that the
Office review the evidence of record a second time. He asserted that the issues raised by the
Office in its September 12, 2007 letter were answered by the materials already in evidence.
Counsel asserted that the Office should pay particular attention to the photos depicting the dusty
conditions at appellant’s workplace. He also requested that the employing establishment submit
a list of all environmental testing performed at appellant’s workplace.
Appellant submitted blueprints of the employing establishment’s facility.
By letter dated October 15, 2007, the employing establishment submitted the results of an
indoor air quality study performed October 2007 by the Louis Berger Group, Inc., which
observed dust accumulation on overhead structural steel surfaces and tops of cabinets and
machinery. The Louis Berger Group, Inc. found that dust levels averaged 1/100th of the
recommended Occupational Safety and Health Administration (OSHA) permissible exposure
levels and American Conference of Governmental Industrial Hygienists threshold limit values.
They noted that fans and ventilation systems were functioning during these tests and that facility
maintenance was undertaking high bay cleaning operations in response to employee concerns.
The Berger Group also noted that these cleaning activities did not result in any elevated facility
dust levels being recorded. No noticeable dust accumulation was noticed on the general floor
area, however, underneath machinery areas were noted as having dust accumulation. They
recommended that the USPS continue with the dust mitigation procedures in place and also
address areas under mail handling equipment. The Berger Group also tested for volatile organic
compounds and found that their levels averaged 1/100th of the recommended OSHA permissible
exposure levels and American Conference of Governmental Industrial Hygienists threshold limit
values.
Appellant submitted a report dated December 2, 2007, signed by Dr. Allan P. Friedman, a
Board-certified internist, who noted that a spirometry performed that day revealed severe
reduction of vital capacity. Further, Dr. Friedman noted that the pattern itself shows some small
airway dysfunction but this could have been a pseudorestrictive pattern associated with air
trapping. He opined that appellant’s condition was caused by his exposure to dust in the
workplace. Dr. Friedman noted that, while his condition has some degree of reversibility, he
considered appellant’s condition a permanent one rather than a transient exacerbation, due to the
exposure to dust at the postal service. He reported that dust is a nonspecific irritant and that
some individuals are more prone to irritation and inflammation than others, possibly related to an
underlying otherwise occult asthmatic condition. Dr. Friedman diagnosed appellant with chronic
obstructive pulmonary disease and chronic respiratory failure. He asserted that appellant’s

5

ongoing pulmonary treatment needs, including medications and oxygen, are related to his
exposure.
By decision dated February 14, 2008, the Office denied appellant claim because the
evidence of record was insufficient to establish that he sustained an injury in the performance of
duty as defined by the Act.
Appellant disagreed and, through counsel, requested an oral hearing. Further, by letter
dated April 15, 2008, appellant’s attorney requested that the Office subpoena from the
employing establishment documentation from all studies concerning dust at appellant’s place of
work. Appellant’s attorney also requested the Office subpoena copies of all correspondence,
emails and other communications regarding the dust situation at appellant’s workplace. By letter
dated April 1, 2008, the employing establishment reported to OSHA concerning complaints
made concerning alleged hazards at appellant’s workplace.
Appellant submitted medical notes concerning appointments occurring on March 8, 2007
and June 28, October 26, November 11, 2006 and August 29 and March 8, 2005. These notes
were signed by a physician whose signature is illegible. Appellant submitted additional
treatment notes concerning appointments that occurred in 2005.
A hearing was held June 18, 2008 and appellant and appellant’s attorney were present.
By decision dated September 10, 2008, the Branch of Hearings and Review accepted that
appellant was exposed to environmental dust while in the performance of duty. It also accepted
that appellant established he has COPD. However, the hearing representative found that
appellant did not establish that his COPD was causally related to his federal employment duties.
For this reason, the hearing representative affirmed the Office’s February 14, 2008 decision, but
modified the decision to show that appellant failed to establish causal relationship.
Additionally, the hearing representative denied appellant request for subpoenas, finding
that appellant had produced insufficient evidence to establish the relevance of the employing
establishment’s testimony. Moreover, the hearing representative denied appellant’s subpoena
request because there was no evidence of record establishing that the environmental reports were
inaccurate or that they could not speak for themselves.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his claim, including the fact that an injury was sustained in the performance of duty
as alleged,2 and that any disability and/or specific condition for which compensation is claimed
are causally related to the employment injury.3

1

5 U.S.C. §§ 8101-8193.

2

Joseph W. Kripp, 55 ECAB 121 (2003). See also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. § 10.5(q)
and (ee) (2008) (Occupational disease or Illness and Traumatic injury defined).
3

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

6

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4 The medical
evidence required to establish a causal relationship, generally, is rationalized medical opinion
evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion on how the
established factor of employment caused or contributed to the claimant’s diagnosed condition.
To be of probative value, the opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant was exposed to environmental dust in the performance
of his federal employment and that appellant has an established medical condition: COPD. The
matter of contention, then, is whether the medical evidence of record establishes that appellant’s
established medical condition, COPD, is causally related to his federal employment. Because the
medical evidence of record lacks a rationalized medical opinion concerning the causal
relationship between appellant’s medical condition and factors of his federal employment, the
Board finds that appellant has not satisfied his burden of proof.
The medical evidence appellant submitted consisted of notes, diagnostic tests and reports
from several physicians. But none of these reports and notes contain a rationalized medical
opinion concerning the required causal relationship and, therefore, are of little probative value.
The Board has consistently held that medical reports lacking a rationale on causal relationship
have little probative value.7 As noted above, a rationalized medical opinion is based on a
complete factual and medical background and is supported by medical rationale.8

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004).

7

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
8

Froilan Negron Marrero, 33 ECAB 796 (1982).

7

While Dr. Murphy’s report proffered a diagnosis, left hemidiaphragm and a headache of
unknown etiology, he provided no opinion concerning the causal link between factors of
appellant’s federal employment. Similarly, Drs. Daniels, Ahmad, Cranley and Ybasco all
diagnosed a variety of medical conditions, but none of theses diagnoses were supported by a
rationalized medical opinion that causally connected the diagnosed condition(s) to factors of
appellant’s federal employment. Therefore, these opinions are of limited probative value and are
insufficient to satisfy appellant’s burden.
Dr Igbanugo’s August 25, 2007 report diagnosed appellant with pneumoperitoneum -SOB and COPD which he asserted was “definitely work related.” But this diagnosis and opinion
is of limited probative value as it is not contained in a rationalized and well-reasoned opinion
predicated upon a thorough review of appellant’s medical history that causally connects the
diagnosed condition to factors of appellant’s federal employment.
In lieu of a probative medical opinion, Dr. Igbanugo made a nonsubstantive conclusory
statement concerning appellant’s condition and the issue of causation. A physician’s opinion on
the causal relationship between a claimant’s disability and an employment injury is not
dispositive simply because it is rendered by a physician.9 The opinion of a physician supporting
causal relationship must be based on a complete and accurate medical and factual background,
supported with affirmative evidence and explained by medical rationale.10 Because this report,
as well as the rest of the medical evidence from Dr. Igbanugo, are conclusory and fail to provide
any medical rational as to how factors of appellant’s federal employment caused or aggravated
his COPD, they are of no probative value and are insufficient to satisfy appellant’s burden.
Furthermore, Dr. Igbanugo, in an undated note, attempted to identify specific factors of
appellant’s employment that caused appellant’s condition. But this note did not offer findings
upon examination and was not based on a complete medical history such that it demonstrates a
thorough familiarity and understanding of appellant’s condition, course of treatment and
appellant’s federal employment duties.11 Such opinions as this are of limited probative value
and, therefore, are insufficient to satisfy appellant’s burden.
While Dr. Scharf noted the presence of severe reversible obstructive pulmonary disease
and possible moderate restrictive pulmonary disease, this is an equivocal statement. As a matter
of law, such terms as “suspected,” “could,” “may,” “might be,” and “possible” indicate that the
report is equivocal, speculative or conjectural and, therefore, the report is of limited probative

9

Jean Culliton, 47 ECAB 728, 735 (1996).

10

Robert Broom, 55 ECAB 339 (2004); Patricia J. Glenn, 53 ECAB (2001).

11

See Anna C. Leanza, 48 ECAB 115 (1996); Connie Johns, 44 ECAB 560 (1993) (the weight of medical opinion
evidence is determined by the opportunity for and thoroughness of examination, the accuracy and completeness of
the physician’s knowledge of the facts and medical history, the care of analysis manifested, and the medical
rationale expressed in support of the opinion). See also Daniel J. Overfield, 42 ECAB 718 (1991) (medical opinions
which are based on an incomplete or inaccurate factual background are entitled to little probative value in
establishing a claim).

8

value.12 Thus, the evidence from Dr. Scharf is of diminished probative value and, therefore,
insufficient to satisfy appellant’s burden.
Dr. Friedman opined that appellant’s COPD was caused by his exposure to dust in the
workplace. He reasoned that dust is a nonspecific irritant and that some individuals are more
prone to irritation and inflammation than others, possibly related to an underlying otherwise
occult asthmatic condition. But this too is an equivocal statement and, therefore, the report is of
limited probative value.13 Furthermore, Dr. Friedman proffers no rationalized medical opinion
concerning whether, why and how appellant is more prone to dust exposure-related irritation and
inflammation. Thus, this conclusory and equivocal medical report is insufficient to meet
appellant’s burden because Dr. Friedman provided no rationalized medically relevant opinion
that appellant is more prone to dust-related irritation.
Finally, the photographic evidence, a series of 12 photographs, is of no probative value
because the photographs lack any medical explanation addressing the cause of appellant’s COPD
and its link to any implicated factors of appellant’s federal employment. Moreover, the opinions
of layman have no evidentiary value in regard to a medical issue such as the one involved in this
case.14
Neither the fact that a disease or condition becomes apparent during a period of
employment, nor appellant’s belief that the disease or condition is caused or aggravated by the
conditions of employment is insufficient to establish causal relation.15 This is a medical issue.
As there is no rationalized medical evidence of record establishing that appellant’s chronic
obstructive pulmonary disease, or any other diagnosed condition, was caused or aggravated by
his federal employment duties as alleged, the Board finds that he has failed to meet his burden of
proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.16 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).
13

Id.

14

See William E. Enright, 31 ECAB 426 (1980).

15

See Neal C. Evins, 48 ECAB 252 (1996); Ronald M. Cokes, 46 ECAB 967 (1995).

16

5 U.S.C. § 8126(1).

9

by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.17
In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.18 Section
10.619(a)(1) of the implementing regulations provide that a claimant may request a subpoena
only as a part of the hearings process and no subpoena will be issued under any other part of the
claims process. To request a subpoena, the requestor must submit the request in writing and send
it to the hearing representative as early as possible, but no later than 60 days (as evidenced by
postmark, electronic marker or other objective date mark) after the date of the original hearing
request.19
The Office hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.20
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deduction
from established facts.21
ANALYSIS -- ISSUE 2
On March 6, 2008 appellant, through counsel, requested a hearing and by letter dated
April 15, 2008 requested subpoenas to compel production from the employing establishment all
documentation from all studies concerning dust at appellant’s place of work. Appellant, through
his attorney, also requested the Office subpoena copies of all correspondence, emails and other
communications regarding the dust situation at appellant’s workplace. On September 10, 2008
the Office hearing representative denied appellant’s request to subpoena appellant, finding that
appellant had produced insufficient evidence to establish the relevancy of the employing
establishment’s testimony. Moreover, the hearing representative denied appellant’s subpoena
request because there was no evidence of record establishing that the environmental reports were
inaccurate or that they could not speak for themselves.
The Board finds that the hearing representative properly denied appellant’s subpoena
request because appellant had not established the relevancy of the employing establishment’s
testimony and because there was no evidence of record establishing that the environmental
reports were either inaccurate or that they could not speak for themselves. An abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deduction from
17

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

18

Id.

19

20 C.F.R. § 10.619(a)(1).

20

Gregorio E. Conde, supra note 17.

21

Claudio Vazquez, 52 ECAB 496 (2001).

10

established facts.22 The mere showing that the evidence would support a contrary conclusion is
insufficient to prove an abuse of discretion. The Board finds that the hearing representative did
not abuse its discretion in denying appellant’s request for subpoenas.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty. The Board further finds that the Office properly denied her request for a
subpoena.
ORDER
IT IS HEREBY ORDERED THAT September 10, 2008 decision of the Office of
Workers’ Compensation Programs’ Branch of Hearings and Review is affirmed.
Issued: July 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

22

Id.

11

